Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-903
                        Lower Tribunal No. 17-7166
                           ________________


                      Granada Insurance Company,
                               Appellant,

                                     vs.

                  Ben Auto Service, Corp., etc., et al.,
                             Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Alexander
Bokor, Judge.

    Hinshaw & Culbertson, LLP, and James H. Wyman and Ronald L.
Kammer, for appellant.

     Florida Advocates, and Carlos D. Cabrera (Dania Beach), for appellee
Carlos M. Martinez.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed.